DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Affidavit or Declaration Under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 3/3/2022 is insufficient to overcome the rejection of claims 1, 14 and 28 based upon obviousness rejection over Rached in view of Kontomaris as set forth in the last Office action because:  applicant's arguments in the affidavit do not provide objective evidence of non-obviousness and sufficient support for the claimed limitations from the original disclosure. In addition, applicant’s argument that “refrigerant E-HFO-1336mzz to be advantageous in a high temperature heat pump applications must satisfy additional requirements than non-flammability alone, which Kontomaris does not list” is incorrect and superfluous because it ignores the teachings of the primary reference of Rached, which teaches using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional advantages of Kontomaris of replacing other refrigerants for E-HFO-1336mzz (see paragraphs 79-83, Kontomaris). Since both Rached and Kontomaris disclose and encourage usage of refrigerant E-HFO-1336mzz, both of these references independently and in a combination would realize the practical advantages of using E-HFO-1336mzz as a refrigerant in the high temperature heat pump applications of Rached and Kontomaris.
Applicant’s additional argument that “there is no obvious correlation between non-flammability and a compound’s potential suitability as a working fluid in a high temperature heat pump applications” is unnecessary and superfluous because non-flammability and potential suitability of any one compound 
Applicant’s additional argument that “Kontomaris does not encompass any high temperature heat pump application and does not teach heat exchanger operating at temperature above 50 degree Celsiuss” is incorrect and superfluous because it ignores the teachings of the primary reference of Rached, which teaches using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional advantages of Kontomaris of replacing other refrigerants for E-HFO-1336mzz (see paragraphs 79-83, Kontomaris). Because “high temperature” is a relative term and “high temperature heat pump” is a very broad term, use of 100% weight composition of refrigerant E-HFO-1336mzz in Rached at 40 degree Celsiuss or use of various weight compositions of E-HFO-1336mzz at 90 degree Celsiuss condensation temperature in the heat pump system of Rached meets the claimed requirement of “high temperature heat pump application”.
Applicant’s additional argument that “suitability of a compound as a working fluid in a chiller apparatus of Kontomaris provides no information for suitability of the same compound at a high temperature heat pump application” is incorrect and superfluous because it ignores the teachings of the primary reference of Rached, which discloses using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional advantages of Kontomaris of replacing other refrigerants for E-HFO-1336mzz (see paragraphs 79-83, Kontomaris). Since Kontomaris is not a primary reference and Rached as a primary reference already discloses using 100% weight composition of refrigerant E-HFO-1336mzz in a high temperature heat pump system (see tables 2-3, Rached), applicant’s above argument against Kontomaris is futile.
.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 8, 14, 28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rached (US 2014/0048739 A1) as per the earlier publication of Boutier (WO 2012/069867 A1) dated May 31 2012 and in view of Kontomaris (US 2012/0159976 A1) as per the earlier publication of Kontomaris (WO 2011034904 A1) dated March 24th 2011.
In regards to claim 1, Rached teaches a method for producing heating in a heat pump (by having the heat pump condensation temperature at 140 degree Celsius, see paragraph 28) comprising: extracting heat from a working fluid (heat transfer fluid of the HVAC system, see paragraph 28; and producing heat by condensing the fluid through the condenser, see paragraphs 36 and 51) in a heat exchanger (condenser, see paragraphs 51, 28, and 36), thereby producing a cooled working fluid (condenser inherently cools the working fluid and Rached teaches extracting heat by condensing, see paragraph 36); where the working fluid is consisting of E-HFO-1336mzz (100% weight percentage of 1,1,1,4,4,4-hexafluoro-2-butene, see table 2 and paragraph 58), wherein the heat pump is a high temperature heat pump (compressor operating at 40 degree Celsius, see table 2, and 95 degree Celsius temperatures, see table 3; and paragraph 64) and the heat exchanger operates at a temperature of 40°C (see condensation temperature of 40 degrees at 100% weight composition of 1,1,1,4,4,4-hexafluoro-2-butene, see table 2).
However, Rached in the first embodiment is silent about using the 100% composition of E-1,1,1,4,4,4-hexafluoro-2-butanene at above 50 degrees Celsius.
Rached also teaches that the heat exchanger operates at a temperature above 50°C with various weight percentage of the working fluid E-HFO-1336mzz (see condensation temperature at 90 degree Celsius in the heat pump, see paragraph 64 and table 3). Also Kontomaris teaches a heat pump (see fig. 1) containing a working fluid consisting of E-HFO-1336mzz (E-isomer HFO-1336mzz as a refrigerant, see paragraphs 26-28); and teaches the advantages of using the single E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degree Celsiuss (see paragraphs 82-83 and 79-80) for reduced/absent flammability and lower GWP (see paragraphs 79-80).

In regards to claim 2, Rached as modified teaches that the heat exchanger is selected from the group consisting of a supercritical working fluid cooler and a condenser (heat transfer fluid is condensed and cooled in the condenser, see paragraphs 36, 51).
In regards to claim 4, Rached does not explicitly teach passing a first heat transfer medium through the heat exchanger, whereby said extraction of heat heats the first heat transfer medium, and passing the heated first heat transfer medium from the heat exchanger to a body to be heated. However, Kontomaris teaches passing a first heat transfer medium (cooling medium) through the heat exchanger (through condenser 5, see fig. 1), whereby said extraction of heat heats the first heat transfer medium (warming the cooling medium in condenser 5, see paragraph 54), and passing the heated first heat transfer medium from the heat exchanger to a body to be heated (passing heated cooling medium to a cooling tower, see paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of passing a first heat transfer medium through the heat exchanger, whereby said extraction of heat heats the first heat transfer medium, and passing the heated first heat transfer medium from the heat exchanger to a body to be heated as taught by Kontomaris at the condenser of the heat pump system of Rached in order to efficiently operate the heat pump system by 
In regards to claim 8, Rached teaches expansion valve and evaporator as part of the cycles carrying the heat transfer fluid (see paragraph 51); however, Rached does not explicitly teach expanding the working fluid and then heating the working fluid in a second heat exchanger to produce a heated working fluid. Kontomaris teaches expanding the working fluid (at the expansion valve 8, see fig. 1 and paragraph 54) and then heating the working fluid in a second heat exchanger (6) to produce a heated working fluid (liquid refrigerant cools the first cooling medium at evaporator 6 by removing heat, see fig. 1 and paragraph 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of expanding the working fluid and then heating the working fluid in a second heat exchanger to produce a heated working fluid as taught by Kontomaris between the condenser and the compressor of the heat pump cycle of the system of Rached in order to efficiently operate the heat pump system by consistently expanding and adding heat to the heat transfer fluid before entering the compressor.
In regards to claim 14, Rached teaches a heat pump apparatus (heat pump, see paragraph 28) comprising: a working fluid heater (evaporator, see paragraph 51), compressor (compressor, see paragraph 51), working fluid cooler (condenser, see paragraph 51) and expansion device (expansion valve, see paragraph 51), wherein said apparatus contains a working fluid consisting of E-HFO-1336mzz (100% weight percentage of 1,1,1,4,4,4-hexafluoro-2-butene, see table 2 and paragraph 58), wherein the heat pump is a high temperature heat pump (compressor operating at 40 degree Celsius, see table 2, and 95 degree Celsius temperatures, see table 3; and paragraph 64) and the heat exchanger operates at a temperature of 40°C (see condensation temperature of 40 degrees at 100% weight composition of 1,1,1,4,4,4-hexafluoro-2-butene, see table 2).
However, Rached in the first embodiment is silent about using the 100% composition of E-1,1,1,4,4,4-hexafluoro-2-butanene at above 50 degrees Celsius.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of using the E-HFO-1336mzz as the working fluid in the method of Rached based on the additional teachings of Rached and Kontomaris to use the E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degrees Celsius to achieve non-flammability, low GWP, and zero ODP, and good energy efficiency (see paragraph 26-27, Kontamaris) and operate the heat exchanger of the heat pump at temperatures above 50°C in order to utilize the properties of lower exothermic heat of combustion and higher thermochemical stability of the trans isomers and to have improved energy efficiency and zero ozone depletion potential (ODP) and to also have efficient systems and ease in servicing the equipment (see paragraph 55, Kontomaris).
In regards to claim 28, Rached teaches a method for replacing CFC-12, CFC-114, HCFC-124, HCFC-22, HFC-134a (see paragraph 15), HFC-236fa, HFC-245fa, hydrocarbons, HFO-1234yf, E- HFO-1234ze, Z-HFO-1234ze, HFO-1243zf or blends containing HFO-1234yf, E-HFO-1234ze, Z-HFO-1234ze or HFO-1243zf as the working fluid in a heat pump or chiller designed for said working fluid (replacing refrigerant CFC-114, see paragraphs 15 and 30-33) as the working fluid in a heat pump or chiller (see paragraph 51) designed for said working fluid (see paragraphs 33 and 51) comprising providing a replacement working fluid is consisting of E-HFO-1336mzz (100% weight percentage of 1,1,1,4,4,4-hexafluoro-2-butene, see table 2 and paragraph 58), wherein the heat pump is a high temperature heat pump (compressor operating at 40 degree Celsius, see table 2, and 95 degree Celsius temperatures, see 
However, Rached in the first embodiment is silent about using the 100% composition of E-1,1,1,4,4,4-hexafluoro-2-butanene at above 50 degrees Celsius.
Rached also teaches that the heat exchanger operates at a temperature above 50°C with various weight percentage of the working fluid E-HFO-1336mzz (see condensation temperature at 90 degree Celsius in the heat pump, see paragraph 64 and table 3). Also Kontomaris teaches a heat pump (see fig. 1) containing a working fluid consisting of E-HFO-1336mzz (E-isomer HFO-1336mzz as a refrigerant, see paragraphs 26-28); and teaches the advantages of using the single E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degree Celsiuss (see paragraphs 82-83 and 79-80) for reduced/absent flammability and lower GWP (see paragraphs 79-80).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of using the E-HFO-1336mzz as the working fluid in the method of Rached based on the additional teachings of Rached and Kontomaris to use the E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degrees Celsius to achieve non-flammability, low GWP, and zero ODP, and good energy efficiency (see paragraph 26-27, Kontamaris) and operate the heat exchanger of the heat pump at temperatures above 50°C in order to utilize the properties of lower exothermic heat of combustion and higher thermochemical stability of the trans isomers and to have improved energy efficiency and zero ozone depletion potential (ODP) and to also have efficient systems and ease in servicing the equipment (see paragraph 55, Kontomaris). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided E-HFO-1366mzz as a replacement refrigerant as taught by Kontomaris to replace the HFO-1234yf refrigerant in the method of Minor in order to have good energy efficiency and zero ozone depletion potential (ODP).
In regards to claim 30, Rached teaches that the working fluid being replaced is HFC-236fa, HCFC-124, HFC-134a (HFC-134a, see paragraph 15) or CFC-12, HCFC-22, HFO-1234yf, E-HFO- .
Response to Arguments
Applicant's arguments filed 3/03/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Rached does not teach working fluid consisting of E-HFO-1336mzz in high temperature heat pump applications," the examiner maintains the rejection and points out that in point/paragraph 16 (page 3 of the Affidavit), the applicant admits that Rached teaches using 100% (i.e. consisting of) weight composition of refrigerant E-HFO-1336mzz (see table 2, Rached) and Rached also teaches using refrigerant E-HFO-1336mzz at high temperatures of 40 Celsius (see table 2, Rached) or 90 degree Celsius (see table 3, Rached) in a high temperature heat pump system (see tables 2-3, Rached). It is unclear why the applicant did not consider the disclosed temperatures of 40 Celsius and 90 degree Celsius in the high temperature heat pump system of Rached as the claimed "high temperature". Kontomaris also teaches the advantages of using the single E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degree Celsiuss (see paragraphs 82-83) for reduced/absent flammability. Therefore, it would have been obvious for one of ordinary skill in the art to have used the E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degrees Celsius to achieve non-flammability, low GWP, and zero ODP, and good energy efficiency (see paragraph 26-27, Kontamaris). Hence one of ordinary skill in the art would be motivated to use E-HFO-1336mzz as the working fluid in the heat pump system of Rached to attain the above mentioned benefits.
In response to applicant's argument, “refrigerant E-HFO-1336mzz to be advantageous in a high temperature heat pump applications must satisfy additional requirements than non-flammability alone, which Kontomaris does not list” the examiner maintains the rejection and points out that the above argument ignores the teachings of the primary reference of Rached, which teaches using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional 
In response to applicant's argument, “there is no obvious correlation between non-flammability and a compound’s potential suitability as a working fluid in a high temperature heat pump applications” the examiner maintains the rejection and points out that the above argument is superfluous because non-flammability and potential suitability of any one compound has no relationship or effect on a completely different compound. Based on as the applicant points out that the properties, behaviors, and characteristics and hence the applications of each compound HFC-134a, and HFO-1336mzz-Z, and HFO-1336mzz-E are different from another compound (points/paragraphs 10-11, page 2, Affidavit), it would be inaccurate and inappropriate to consider one compound (HFO-1336mzz-E) as unsuitable refrigerant in the high temperature heat pump applications due to inoperability of another compound.
In response to applicant's argument, “Kontomaris does not encompass any high temperature heat pump application and does not teach heat exchanger operating at temperature above 50 degree Celsiuss” the examiner maintains the rejection and points out that the above argument is incorrect and superfluous because it ignores the teachings of the primary reference of Rached, which teaches using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional advantages of Kontomaris of replacing other refrigerants for E-HFO-1336mzz (see paragraphs 79-83, Kontomaris). Because “high temperature” is a relative term and “high temperature heat pump” is a very broad term, use of 100% weight composition of refrigerant E-HFO-1336mzz in Rached at 40 degree Celsiuss or use of various weight compositions of E-HFO-1336mzz at 90 degree Celsiuss condensation temperature in the heat pump system of Rached meets the claimed requirement of “high temperature heat pump application”.
In response to applicant's argument, “suitability of a compound as a working fluid in a chiller apparatus of Kontomaris provides no information for suitability of the same compound at a high temperature heat pump application” the examiner maintains the rejection and points out that the above argument ignores the teachings of the primary reference of Rached, which discloses using 100% weight composition of refrigerant E-HFO-1336mzz (see tables 2-3, Rached) and the additional advantages of Kontomaris of replacing other refrigerants for E-HFO-1336mzz (see paragraphs 79-83, Kontomaris). Since Kontomaris is not a primary reference and Rached as a primary reference already discloses using 100% weight composition of refrigerant E-HFO-1336mzz in a high temperature heat pump system (see tables 2-3, Rached), applicant’s above argument against Kontomaris is futile.
In response to applicant's argument, “Rached teaches using 100% weight composition of refrigerant E-HFO-1336mzz in a heat pump application (see tables 2 and 4, Rached) at 40 degree Celsiuss temperature; however, Rached does not teach using E-HFO-1336mzz at higher temperature applications” the examiner maintains the rejection and points out that the above argument is incorrect and superfluous because as applicant admitted, Rached teaches using 100% weight composition of refrigerant E-HFO-1336mzz in high temperature heat pump application at 40 degree Celsiuss (see tables 2-3, Rached) and additionally teaches using various weight compositions of E-HFO-1336mzz at 90 degree Celsiuss condensation temperature in the high temperature heat pump system (see table 3, Rached). Applicant has not provided any arguments why the disclosed 40 degree Celsiuss temperature (see table 2, Rached) and additionally 90 degree Celsiuss condensation temperature in the high temperature heat pump system of Rached (see table 3, Rached) are not considered as the claimed “high temperature” by the applicant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763